                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA

DAVID HENRY CURRY,

                Plaintiff,                    No. 2:18-cv-2513 KJN P
          vs.

CALIFORNIA FORENSIC MEDICAL
GROUP, et al.,

                Defendants.                   ORDER & WRIT OF HABEAS CORPUS
                                         /    AD TESTIFICANDUM

        David Henry Curry, inmate # 173310, a necessary and material witness in proceedings in
this case on July 18, 2019, is confined in Butte County Jail, in the custody of the Sheriff; in order
to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate in Court, 8th Floor, Courtroom 26 before
Magistrate Judge Allison Claire, United States District Courthouse, 501 I Street, Sacramento,
California on July 18, 2019, at 9:00 a.m.

          ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution; and

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.


                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Sheriff of Butte County Jail, 33 County Center Drive, Oroville, California, 95965:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: May 1, 2019




/curr2513.841
